 1
     A PROFESSIONAL CORPORATION
 2
     Derek J. Haynes, SBN 264621
 3   Barakah M. Amaral, SBN 298726
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
 6   Attorneys for Defendants
     DAVID HARESH, HENRY ABE, and EDGAR GUZMAN
 7
 8   Che L. Hashim, Esq. (SBN 238565)
     861 Bryant Street
 9   San Francisco, CA 94103
     Tel: 415-487-1700
10
     Fax: 415-431-1312
11
     Attorney for Plaintiffs
12
13              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA

14   RICHARD TIERNY, JONATHAN                     Case No. 2:18-cv-02057-MCE-CKD
15   BROWN,
                                                  STIPULATION FOR EXTENDING
16                     Plaintiffs,                DISCOVERY DEADLINE AND ALL
                                                  CORRESPONDING DEADLINES IN
17   v.                                           PRETRIAL SCHEDULING ORDER;
18                                                ORDER THEREON
     DAVID HARESH, Yuba County Deputy
19   Sheriff, in his individual capacity; HENRY
     ABE, Yuba County Deputy Sheriff, in his
20   individual capacity; EDGAR GUZMAN,
21   Yuba County Deputy Sheriff, in his
     individual capacity; and DOES 1-10,
22   inclusive,
23
                 Defendants.
24   ___________________________________/         Complaint Filed: July 27, 2018

25
26   ///
27   ///
28
     {02020236.DOCX}
               STIPULATION and ORDER TO EXTEND DISCOVERY DEADLINE AND ALL
             CORRESPONDING DEADLINES IN COURT’S PRE-TRIAL SCHEDULING ORDER
 1           Plaintiffs RICHARD TIERNY and JONATHAN BROWN filed a civil lawsuit, Case No. 2:18-
 2   cv-02057-MCE-CKD, in the United States Eastern District Court of California, asserting a variety of
 3   allegations against Defendants DAVID HARESH, HENRY ABE, and EDGAR GUZMAN arising out of
 4   events that occurred while Defendants were effectuating Plaintiffs’ arrests.
 5           The Court issued a Pre-trial Scheduling Order providing that the discovery deadline is July 27,
 6   2019.
 7           Thereafter, Defendants have been attempting to conduct discovery, but those efforts have been
 8   frustrated as Plaintiffs failed to provide timely discovery responses, which ultimately required
 9   Defendants to file a Motion to Compel. Defendants have been unable to locate Plaintiffs’ three eye-
10   witnesses in order to take their depositions as the contact information provided for those individuals is
11   incorrect. Defendants also do not have all of Plaintiffs’ medical records to adequately prepare for either
12   Plaintiffs’ depositions or their respective health care providers’ depositions given the health care
13   providers were not disclosed to Defendants until Plaintiffs provided their untimely discovery responses.
14           Defendants attempted to provide the Court with a noticed Motion to Modify the Court’s
15   Scheduling Order, but the Court did not have a timely hearing date and advised through its clerk to have
16   the Parties submit a Stipulation and Proposed Order.
17           NOW, THEREFORE, based on the agreements of the Parties, and in consideration of judicial
18   economy and the Parties’ resources, IT IS HEREBY STIPULATED by the Parties, through their
19   attorneys of record:
20           1. The discovery deadline is extended by 180 days.
21           2. All corresponding deadlines in the Court’s Pre-trial Scheduling Order are also extended by
22               180 days.
23   ///
24   ///
25   ///
26   ///
27   ///
28
     {02020236.DOCX}
               STIPULATION and ORDER TO EXTEND DISCOVERY DEADLINE AND ALL
             CORRESPONDING DEADLINES IN COURT’S PRE-TRIAL SCHEDULING ORDER
 1   Dated: June 3, 2019                          CHE LEWELLYN HASHIM
 2
                                               By: _________/s/_______________________
 3
                                                   CHE HASHIM
 4                                                 Attorneys for Plaintiffs RICHARD TIERNY and
                                                   JONATHAN BROWN
 5
 6
 7
     Dated: June 3, 2019                          PORTER SCOTT
 8
 9                                             By: ___________/s/_____________________
10                                                 DEREK HAYNES
                                                   Attorneys for Defendants DAVID HARESH, HENRY
11                                                 ABE, and EDGAR GUZMAN
12
13
14                                                   ORDER

15           Based on the written stipulation of the Parties and good cause appearing in support thereof, the

16   discovery deadline and all corresponding deadlines in the Court’s Pre-trial Scheduling Order shall be

17   extended 180 days.

18           IT IS SO ORDERED.

19
20   Dated: June 5, 2019

21
22
23
24
25
26
27
28
     {02020236.DOCX}
               STIPULATION and ORDER TO EXTEND DISCOVERY DEADLINE AND ALL
             CORRESPONDING DEADLINES IN COURT’S PRE-TRIAL SCHEDULING ORDER
